United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
             _____________

             No. 97-2580EA
             _____________

United States of America,               *
                                        *
                    Appellee,           *
                                        *
      v.                                *
                                        *
Bakari Liu Adisa,                       *
                                        *
                    Appellant.          *
                                            Appeals from the United States
             _____________                  District Court for the Eastern
                                            District of Arkansas.
             No. 97-2649EA
             _____________                       [UNPUBLISHED]

United States of America,              *
                                       *
                    Appellee,          *
                                       *
      v.                               *
                                       *
Izih Lenard, Jr.,                      *
                                       *
                    Appellant.         *
                                 _____________

                            Submitted: November 18, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                                   _____________

PER CURIAM.

       Bakari Liu Adisa and Izih Lenard, Jr. appeal their convictions and sentences for
bank robbery and related weapons charges. Having reviewed the record and the
parties' briefs, we conclude that an extensive discussion is not warranted. First, the
district court properly classified Adisa's conviction for a racketeering conspiracy
predicated on an underlying series of four armed robberies and a hired shooting as a
serious violent felony for sentencing purposes under 18 U.S.C. § 3559(c) (1994).
Second, the district court did not abuse its discretion in denying Adisa's request for a
court-appointed psychiatric expert. Third, Lenard's assertions that a felony conviction
expunged under Arkansas state law could not be used as the predicate for Lenard's
conviction as a felon in possession of a weapon, that the government failed to produce
sufficient evidence to support the jury's verdicts, and the district court improperly
enhanced his sentence for reckless endangerment and for obstruction of justice either
are unsupported by the record, otherwise without legal merit, or both. Having rejected
Adisa's and Lenard's contentions, we affirm their convictions and sentences. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-